Citation Nr: 1209810	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO. 07-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an effective date earlier than January 25, 2002, for the grant of service connection for an adjustment disorder with depressed mood. 

2. Entitlement to an effective date earlier than January 25, 2002, for the grant of service connection for post-concussive syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to April 1988 and from November 1989 to November 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The Board remanded the appeal for additional development in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In December 2010, a copy of the Board's Remand was sent to the Veteran at an address on [redacted]. That letter was returned as undeliverable by the U. S. Postal Service. In December 2010, the Veteran advised VA via fax transmission that his address was now on [redacted]. In February 2011, a copy of the Board's Remand was remailed to the Veteran at the address on [redacted]. In October 2011, a supplemental statement of the case (SSOC) was sent to the Veteran at the old address on [redacted]. That letter was returned as undeliverable by the U. S. Postal Service. The VA Mail System indicates that the Veteran's current address is now on [redacted].

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that VA need only mail notice to the last address of record for the presumption to attach). This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). The SSOC was sent to an outdated address and returned to sender. The Veteran also provided VA with a more recent address, but the SSOC was not resent. This is "clear evidence" that VA did not discharge its official duties properly. Schoolman, 12 Vet. App. at 310. Thus, the error must be corrected before these claims are adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Reissue the October 2011 SSOC to the address on [redacted].

2. Then, readjudicate the claims in light of any additional evidence obtained. If the disposition remains unfavorable, send the Veteran and his representative a new SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

